Matter of Perrenod (2019 NY Slip Op 03597)





Matter of Perrenod


2019 NY Slip Op 03597


Decided on May 8, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
LINDA CHRISTOPHER, JJ.


2017-07419

[*1]In the Matter of Frances Perrenod, deceased. Jean Perrenod Mamakos, et al., appellants; Charles A. Perrenod, Jr., et al., respondents. (File No. 223/07)


Michael J. Jannuzzi, Huntington, NY, for appellants.
Charles A. Perrenod, Jr., Liberty, NY, respondent pro se (no brief filed).
Anette P. Klingman, Morristown, Pennsylvania, respondent pro se (no brief filed).
Kamerman, Uncyk, Soniker & Klein P.C., New York, NY (Jeffrey S. Kofsky and Martin S. Klein of counsel), for respondent Yvette Ravina.

DECISION & ORDER
In a probate proceeding in which Jean Perrenod Mamakos and Irene Perrenod Savadian petitioned for the judicial settlement of their accounts of the estate of Frances Perrenod, the petitioners appeal from an order of the Surrogate's Court, Queens County (Peter J. Kelly, S.), dated June 8, 2017. The order, insofar as appealed from, conditioned the granting of the petitioners' motion pursuant to CPLR 2004 to extend their time to file objections to a referee's report issued pursuant to SCPA 506(6) upon the payment of the sum of $1,000,000, by certified or bank check, to the administrator cum testamento annexo of the estate.
ORDERED that the order is modified, on the facts and in the exercise of discretion, by deleting the provision thereof requiring the petitioners to pay the sum of $1,000,000 to the administrator cum testamento annexo of the estate, and substituting therefor a provision requiring the petitioners to pay the sum of $173,937.86 to the administrator cum testamento annexo of the estate; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements. 	The petitioners are the executors and former administrators of the decedent's estate. The petitioners filed accountings for the estate, to which objections were filed. Following a lengthy trial on the contested accountings before a referee appointed pursuant to SCPA 506(6)(a), the referee issued a report dated April 18, 2017, which, inter alia, recommended that the petitioners be directed to turn over the sum of $1,739,378.63 to the administrator cum testamento annexo (hereinafter c.t.a.). Having failed to move to modify or overrule the referee's report within 10 days from the date of its mailing (see SCPA 506[6][a]), the petitioners moved to extend their time pursuant to CPLR 2004. In the order appealed from, the Surrogate's Court conditionally granted the extension provided that the petitioners paid the sum of $1,000,000, by certified or bank check, to the administrator c.t.a. of the estate, on or before the return date of the motion. On appeal, the petitioners contend that the payment imposed as a condition to the granting of the extension was excessive.
For the purpose of this appeal, we assume, without deciding (see Misicki v Caradonna, 12 NY3d 511, 519), that the Surrogate's Court had the authority, under CPLR 2004, to condition the granting of an extension of time upon the payment of money to the administrator c.t.a. of the estate. The amount imposed was excessive to the extent indicated herein.
MASTRO, J.P., CHAMBERS, MILLER and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court